DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s cancelation of claims 1-28; and addition of claims 29-55 in the preliminary amendment filed by Applicant on 07 March 2019.  As such, claims 29-55 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The two (2) information disclosure statements (IDSs) submitted on 26 April 2019 and 31 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Drawings provided in the instant application appear to be informal drawings comprising photographs with handwritten annotations. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
The Examiner notes that Applicants have used the phrase “and/or” in claims 30, 41 and 44.  The Patent Trial and Appeal Board (PTAB) has held that use of the phrase "and/or” within a claim is not indefinite.  See Ex Parte Gross, Appeal No. 2011-004811 (Jan. 2014).  Nevertheless, “[d]uring patent Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase "and/or" under its broadest reasonable interpretation of "or" for purposes of examination of the instant Application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 does not “contain a reference to a claim previously set forth” as required by 35 U.S.C. 112(d) but, instead, contains a circular dependency to itself (“Claim 52 (new). The device according to claim 52 . . .").  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Because the scope of claim 52 cannot be determined as presently recited, the Examiner is unable to examine claim 52 on the merits herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-31, 35, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Unbekannt, "Vergiftungsfalle durch Grayanotoxine in Rhododendron-Honigen aus aer turkischen Schwarzmeerregion" [Cases of grayanotoxin poisoning by rhododendron honeys from the Turkish Black Sea region], (2010-09-03) (cited by Applicant in IDS filed 26 April 2019) (English-Language Machine Translation attached hereto) (“German Grayanotoxin Article”) or Scott et al., “Grayanotoxins. Occurrence and Analysis in Honey and a Comparison of Toxicities in Mice”, Fd Cosmet. Toxicol. Vol. 9, pp. 179-184.  Pergammon Press 1971. (“Scott Grayanotoxin Article”).
Regarding claim 29, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product for controlling pests, the product comprising: a composition of one or more active agents (grayanotoxins) from the group of grayanotoxins in an effective amount for controlling pests (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article
Regarding claim 30, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product further comprising an amount of feed bait (e.g., honey) and/or attractant (e.g., honey) for attracting a rodent (e.g., mice) (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).
Regarding claim 31, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 30 (see above).  Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product wherein the feed bait is or comprises an active agent carrier (e.g., honey) for enticing the rodent to orally ingest the feed bait and the one or more active agents (e.g., grayanotoxins) (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).
Regarding claim 35, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product further comprising an active agent carrier (e.g., honey) selected from the group consisting of natural oils, waxes, honey (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183), and mixtures, solutions and dispersions thereof.
Regarding claim 37, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product further comprising natural honey being an active agent carrier containing the grayanotoxin (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).
Regarding claim 40, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a pest control method, which comprises exposing the product German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 41, 43, 44, 46, 47, 49, 50, 53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of U.S. Pat. Pub. No. 2010/0071632 to Maupin et al. (“Maupin”).
Regarding claim 32, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches that the active agent, together with an active agent carrier, is applied to a wipe-off surface in order to transfer the active agent to the skin or the fur of a pest.  Nevertheless, Maupin teaches an apparatus for applying chemicals to rodents wherein an active agent/carrier is applied to a wipe-off surface (surface of suspended flexible fabric web 36, 46 of Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article in order to apply a known rodenticidal toxin using a known type of rodent trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 41, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a pest control device comprising the product contained in a bait box in the form of feed bait and/or on a wipe-off surface of the bait box.  Nevertheless, Maupin teaches a pest control device comprising a bait box (apparatus 10) (Figs. 1-4; paras. [0018], [0019]) in the form of a feed bait (e.g., bait 24 and/or mixture applied to surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 1, 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) and/or on a wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) of the bait box (apparatus 10) (Figs. 1-4; paras. [0018], [0019]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article in order to apply a known rodenticidal toxin using a known type of rodent trap.  Furthermore, it would have been obvious to one Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 43, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the pest control device according to claim 41 (see above).  Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches a pest control device wherein the feed bait (e.g., bait 24 and/or mixture applied to surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 1, 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) is configured for direct oral ingestion by the pest (e.g., by actively eating the bait of bait 24 or by licking the suspended flexible fabric web 36, 46 of applicator 32, 43).
Regarding claim 44, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the pest control device according to claim 41 (see above).  Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches a pest control device wherein the feed bait (e.g., bait 24 and/or mixture applied to surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 1, 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) and/or the wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) is configured for indirect ingestion of the active agent by the pest, namely, for oral ingestion during preening (paras. [0001], [0019], [0025]-[0030]).	
Regarding claim 46, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product for controlling pests, the product comprising: a composition of one or more active agents (grayanotoxins) from the group of grayanotoxins in an effective amount for controlling pests (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).  Each of these articles documents experimental results of a composition of grayanotoxin and honey in mice.   However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a pest control device, comprising: a bait box with a floor, sidewalls, and a lid.  Nevertheless, Maupin teaches a pest control device comprising: a bait box (apparatus 10) (Figs. 1-14; paras. [0018], [0019]) with a floor (floor of lower member 12) (Figs. 1, 2; para. [0018], [0019]), sidewalls (sidewalls of lower member 12) (Figs. 1, 2; paras. [0018], [0019]), and a lid (upper member 14) (Figs. 1, 2; para. [0018], [0019]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article in order to apply a known rodenticidal toxin using a known type of rodent trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 47, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 46 (see above).  Furthermore, Maupin teaches a pest control device wherein the device is formed with at least one access opening (sidewalls opening 28) (Figs. 1, 2; para. [0019]) for access of the pests to be caught (para. [0019]).
Regarding claim 49, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 46 (see above).  Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article and Maupin teaches a pest control device further comprising a bait container (area bounded by walls 18 and sidewalls 28) (Fig. 1; para. [0019]) for 
Regarding claim 50, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 46 (see above).  Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article and Maupin teaches a pest control device wherein a wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) is formed inside said bait box (apparatus 10) (Figs. 1-4; paras. [0018], [0019]), said wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) being configured for causing indirect ingestion of the composition by the pests (paras. [0001], [0019], [0025]-[0030]).
Regarding claim 53, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 46 (see above).  Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article and Maupin teaches a pest control device wherein said bait box (apparatus 10) (Figs. 1-14; paras. [0018], [0019]) is constructed with a water-tight floor (floor of lower member 12) (Figs. 1, 2; para. [0018], [0019]).
Regarding claim 55, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 46 (see above).  Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches using grayanotoxin honey as bait in said bait box (i.e., what could be considered a bait paste) and having the active agent (grayanotoxin) with additional active agent carrier (honey) applied thereon.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 30, and further in view of U.S. Pat. No. 3,906,656 to Burke et al. (“Burke.
Regarding claim 33, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 30 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a product further comprising a wrapping enclosing the feed bait with the agent and being openable by the rodent.  Nevertheless, Burke teaches a product comprising a wrapping enclosing the feed bait with the agent and being openable by the rodent (Abstract; Fig. 2; Col. 1, lines 5-11; col. 1, lines 37-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the product taught by either German Grayanotoxin Article or Scott Grayanotoxin Article with the bait wrapping taught in Burke in order to provide the bait with an exceptionally long shelf life and not subjected to deleterious conditions when being used to exterminate rodents, as taught in Burke (Col. 2, lines 23-40).  Furthermore, Kawashima Honey Article teaches that gluconic acid is the predominant organic acid in natural honey it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the product taught by either German Grayanotoxin Article or Scott Grayanotoxin Article with the bait wrapping taught in Burke, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of U.S. Pat. No. 2,651,591 to Delmar et al. (“Delmar”).
Regarding claim 34, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a product further comprising an anticoagulant combined Delmar teaches an anticoagulant for use as a rodenticide (Col. 1, lines 2-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article with the anticoagulant taught as a rodenticide in Delmar in order to improve the effectiveness of the combined rodenticide to operate in two manners against the rodent.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article with the anticoagulant taught as a rodenticide in Delmar, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of da Silva et al., “Honey: Chemical composition, stability and authenticity”, Food Chemistry, April 2016 retrieved by Examiner Brown from https://www.researchgate.net/profile/Anoop_Srivastava7/post/What_is_the_reason_to_present_the_acidity_of_honey_in_terms_of_meq_kg/attachment/5b226b9eb53d2f63c3d1409b/AS%3A637412665475075%401528982430475/download/Chemical+composition%2Cstability.pdf on 22 April 2021 (“Composition of Honey Article”).
Regarding claim 36, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 35 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches that the active agent carrier comprises, in In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article.
Regarding claim 38, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 37 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches that the grayanotoxin is contained in an amount of approximately 10 mg to 300 mg per kg of the active agent carrier (e.g., honey).  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the honey-grayanotoxin compound to contain an amount of approximately 10 mg of grayanotoxin to 300 mg per kg of honey, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of U.S. Pat. Pub. No. 2015/0272168 to Lanter et al. (“Lanter.
Regarding claim 39, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches a sprayable or foam-producing active agent carrier contained, together with the one or more active agents, in a spray container or a foam-producing container.  Nevertheless, Lanter teaches a foaming animal attractant producing a sprayable or foam-producing active agent carrier (e.g., honey) (para. [0040]) contained, together with one or more active agents (e.g., activator(s)) (Abstract; paras. [0007], [0009], [0024], [0025]), in a spray container or foam producing container (paras. [0010], [0014], [0032]).  It would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey product taught in German Grayanotoxin Article or Scott Grayanotoxin Article with the foaming method for producing an animal attractant taught in Lanter in order to provide a bait that is easy to make and transport, easy for an end user to apply, and easily applied to any desired surface, and that can work into uneven surfaces, such as crevices, cracks, convolutions, folds and the like that make it more difficult for the target animal to fully deplete the bait, or to allow the foaming bait to be contained within an initial location that cannot be easily accessed by the target animal, but then moves out of that location over time and provides prolonged access to the bait, as taught in Lanter (para. [0014]).  Furthermore, it would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey product taught in German Grayanotoxin Article or Scott Grayanotoxin Article with the foaming method for producing an animal attractant taught in Lanter, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 45, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above).  However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches the product sprayed or foamed onto a contact surface or onto a feed bait.  Nevertheless, Lanter teaches a bait product (e.g., honey combined with activator(s)) (Abstract; paras. [0007], [0009], [0024], [0025], [0040]) sprayed or foamed onto a contact surface or onto a feed bait (paras. [0010], [0014], [0032]).  It would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey product taught in German Grayanotoxin Article or Scott Grayanotoxin Article with the foaming method for producing an animal attractant taught in Lanter in order to provide a bait that is easy to make and transport, easy for an end user to apply, and easily applied to any desired surface, and that can work into uneven surfaces, such as crevices, cracks, convolutions, folds and the like that make it more difficult for the target animal to fully deplete the bait, or to allow the foaming bait to be contained within an initial location that cannot be easily accessed by the target animal, but then moves out of that location over time and provides prolonged access to the bait, as taught in Lanter (para. [0014]).  Furthermore, it would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey product taught in German Grayanotoxin Article or Scott Grayanotoxin Article with the foaming method for producing an animal attractant taught in Lanter, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1395-97 (2007).

Claims 42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin, as applied to claim 41 and 47 above, respectively, and further in view of U.S. Pat. Pub. No. 2015/0351378 to Zero et al. (“Zero.
Regarding claim 42, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the pest control device according to claim 41 (see above).  However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin expressly discloses or otherwise teaches that the bait box is configured to enable access of the pest into the bait box and to prevent an exit of the pest from the bait box.  Nevertheless, rodent-capturing baited traps are quite well-known in the art.  Zero teaches a bait box that is configured to enable access of the pest into the bait box and to prevent an exit of the pest from the bait box (Figs. 6, 7; para. [0017]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with Zero in order to provide a humane rodent trap that kills rodents with a natural toxin while preventing the rodents from escaping the trap and to allow ease of disposal of the deceased pests.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with Zero, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 48, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 47 (see above).  However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or otherwise teaches that the access opening is constructed with a tilt door arrangement configured to enable access by the pests and to prevent exit of the pests.  Nevertheless, Zero teaches a device wherein the access opening is constructed with a tilt door arrangement (plurality of tines 18) (Figs. 6, 7; para. [0017]) configured to enable access by the pests and to prevent exit of the pests (Figs. 6, 7; para. [0017]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the tilt door arrangement taught in Zero in order to provide a humane rodent trap that kills rodents with a natural toxin while preventing the rodents from escaping the trap and to allow ease of disposal of the deceased pests.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the tilt door arrangement of Zero, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claims 51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin, as applied to claims 46 and 53 above, and further in view of U.S. Pat. Pub. No. 2006/0156617 to Hale.
Regarding claim 51, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 46 (see above).  However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or otherwise teaches that an interior of said bait box is protected against entry by insects and small animals other than the pests.  Nevertheless, Hale teaches an interior of said bait box is protected against entry by insects and small animals other than the pests (e.g., via vents 62 that are small enough to restrict access by insects and small animals) (Figs. 1-3; para. [0038]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale in order to allow any odor that may accumulate within the trap from the dead and decaying rodent, as taught in Hale (para. [0038]), while keeping any insects or other small animals from entering the trap to eat or lay eggs in the German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 54, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the device according to claim 53 (see above).  However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or teaches a device wherein said bait box is formed with the air holes arranged above the floor at a height sufficient to prevent water access.  Nevertheless, Hale teaches a device wherein said bait box (device 10) (Figs. 1-6; para. [0035]) is formed with the air holes (vents 62) (Figs. 1-3; para. [0038]) arranged above the floor (floor 34) (Figs. 1-3; para. [0036], [0038], [0039], [0040], [0041]) at a height sufficient to prevent water access.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale in order to allow any odor that may accumulate within the trap from the dead and decaying rodent, as taught in Hale (para. [0038]), and to allow the scent of bait to escape the trap while keeping any liquids from a dead or dying mouse inside or to avoid having water from outside the trap enter the trap.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAUDE J BROWN/Primary Examiner, Art Unit 3643